IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20718
                        Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

MARCIALES PENA,
                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CR-25-1
                        --------------------
                          February 21, 2002
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marciales Pena appeals his guilty-plea conviction for aiding

and abetting the possession with intent to distribute more than

500 grams of cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(b)(ii) and 18 U.S.C. § 2.   He argues that the

district court erred in denying his motion for a downward

departure based on his status as a deportable alien.   Because the

record indicates that the district court recognized its authority

to depart downward based on Pena’s status as a deportable alien

but determined that a downward departure was not warranted based

on the facts of the case, we lack jurisdiction to review the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20718
                                  -2-

district court’s decision.    See United States v. Brace, 145 F.3d

247, 263 (5th Cir. 1998)(en banc).

     APPEAL DISMISSED.